Allen, J.
(concurring in the result). I concur in the result only. I disagree that the intent of the consecutive sentencing statute, MCL 768.7a; MSA 28.1030(1), would be frustrated by granting defendant credit for time served in Illinois. Judge Kelly correctly concludes that, had defendant been charged and convicted in Michigan for both the *6prison escape and the subsequent felony committed while on escapee status, his sentences would have begun upon the expiration of the term he was then serving when he escaped and would have run concurrently. Thus, no consecutive sentencing provision would have been frustrated.
However, contrary to Judge Kelly’s, analysis the credit-for-time-served statute, MCL 769.11b; MSA 28.1083(2), should be read consistently with its clear language. See People v Risher, 78 Mich App 431; 260 NW2d 121 (1977). Also, People v Monasterski, 105 Mich App 645; 307 NW2d 394 (1981); People v Tilliard, 98 Mich App 17; 296 NW2d 180 (1980). Since, while in Illinois, defendant served no time "because of being denied or unable to furnish bond for the offense of which he is convicted”, i.e., prison escape, he is entitled to no credit.